Citation Nr: 0634623	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  00-13 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, secondary to service-connected 
lumbosacral strain.

2.  Entitlement to a rating in excess of 40 percent for a 
lumbosacral strain after September 25, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran served on active duty from August 1956 to August 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In September 2001, the Board remanded the case to the RO for 
additional development. In January 2004, the RO increased the 
veteran's evaluation from 10 percent to 20 percent, effective 
from September 26, 2003.  In April 2005, the Board awarded 
the veteran a 40 percent rating for his low back disability 
effective from the date of receipt of his increased rating 
claim, March 1, 1997 to September 25, 2003 and remanded the 
issue of a rating in excess of 40 percent for a low back 
disability after September 25, 2003.  Specifically, the Board 
determined that the medical evidence of record raised a claim 
of secondary service connection for degenerative disc disease 
of the lumbar spine with severe right fifth lumbar 
radiculopathy and a functional right foot drop and that claim 
was inextricably intertwined with the increased rating issue 
on remand.  The RO was requested to further develop the 
claim.   The case has now been returned to the Board for 
further appellate consideration.    

In April and May 2006, the Board granted requests by the 
veteran for a 60-day extension of time to submit additional 
evidence, under the provisions of 38 C.F.R. § 20.1304(b). The 
veteran submitted additional evidence dated in May 2006 and 
several copies of a June 2006 progress note from Spartanburg 
Neurosurgical Institute.  A waiver of the RO's right to 
initial consideration of the new evidence was received in 
June 2006.  38 C.F.R. §§ 19.9, 20.1304(c) (2006). 

The issue of entitlement to a rating in excess of 40 perent 
for lumbosacral strain after September 25, 2003 is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
FINDING OF FACT

The veteran's degenerative disc disease of the lumbar spine 
is reasonably shown to be secondary to his service-connected 
lumbosacral strain.


CONCLUSION OF LAW

The veteran's degenerative disc disease of the lumbar spine 
is proximately due to or the result of his service-connected 
lumbosacral strain. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

As discussed in more detail below, sufficient evidence is of 
record to grant service connection for degenerative disc 
disease of the lumbar spine, secondary to service -connected 
lumbosacral strain.  Therefore, no further development is 
needed with respect to this claim.

Factual Background

As noted above, in April 2005, the Board granted a 40 percent 
rating for the veteran's service-connected lumbosacral strain 
from March 1, 1997 to September 25, 2003.  The issue of a 
rating in excess of 40 percent after September 25, 2003 was 
remanded primarily based on a September 2004 private 
physician's report that stated that the veteran suffered from 
extreme weakness in the distribution of the right fifth 
lumbar nerve root with approximately 2/5 power with 
dorsiflexion of the right foot, 3/5 of inversion and had a 
functional foot drop.  The private physician further opined 
that the progression of the right fifth lumbar radiculopathy 
was related to the veteran's service injury.  The physician 
also concluded that the veteran's nonservice-connected lumbar 
disc disease probably developed as a consequence of the 
service injury.  

The Board accordingly found that the private physician's 
statement raised a claim of secondary service connection for 
degenerative disc disease of the lumbar spine with severe 
right fifth lumbar radiculopathy and a functional right foot 
drop, which is inextricably intertwined with the issue of a 
rating in excess of 40 percent for lumbosacral strain after 
September 25, 2003.  Further VA examination was requested to 
determine the etiology and severity of any degenerative disc 
disease that may be present and the current severity of the 
lumbosacral strain.

In a February 2005 letter, another private physician stated 
that the veteran certainly had degenerative disc disease as a 
result of a lumbar injury in 1958.  It was stated that the 
disease was progressive and that the veteran had required 
lumbar surgery in the past.  He eventually developed 
significant facet arthropathy with a synovial cyst that 
caused pressure on a spinal nerve and symptoms of 
radiculopathy.  The veteran had significant restriction in 
range of motion in the lumbar spine with some weakness in the 
distribution of the lumbar nerve on the right.  

The veteran underwent a VA orthopedic examination in June 
2005.  Range of motion testing of the lumbar spine revealed 
flexion of 50 degrees without pain and 60 degrees with pain 
and extension of 0 degrees.  There was no evidence of any 
movement.  Lateral flexion was 30-30 degrees without pain and 
35-35 degrees with pain and rotation was 30-30 without pain 
and 40-40 degrees with pain.  There was bilateral straight 
leg raising sign.  On the neurological examination, there was 
no left knee jerk and both Achilles reflexes were absent.

The examiner opined that it was at least as likely as not 
that any degenerative disc disease of the lumbar spine and 
lumbar radiculopathy may be caused or aggravated by the 
veteran's service-connected lumbosacral strain.  (Emphasis 
added.) 

The veteran underwent a VA neurological examination in July 
2005.  The examiner indicated that he reviewed the veteran's 
entire claims folder and emphasized pertinent findings from 
the service medical records as well as statements from the 
veteran's private neurologist.  In particular, it was noted 
that during the veteran's active military duty there was no 
evidence of peripheral nerve injury or neurological symptoms.  
Physical examination of the veteran's back after his injury 
demonstrated only paravertebral muscle tenderness.  An 
electromyogram from the veteran's private neurologist 
demonstrated a right L5 radiculopathy.  There was no mention 
of diffuse peripheral neuropathy.  Examination of the lower 
extremities revealed rather generalized mild to minimal 
muscle atrophy consistent with the veteran spending most of 
his time in a wheelchair.  His ankle jerk reflexes were 
absent and his knee jerk reflexes were barely present.  
Primary sensations demonstrated a decrease in monofilament 
touch in a high stocking pattern bilaterally.  Vibratory 
sense was present in both lower extremities.

The impression was a right radiculopathy as documented by 
electromyography in the veteran's private physician's office.  
There was also evidence of a mild and more generalized, 
predominantly sensory peripheral neuropathy or 
polyneuropathy, which was nonspecific in nature and 
consistent with a variety of issues.  

The examiner concluded that none of the neuropathy or 
radiculopathy could reasonably be related to the veteran's 
lumbosacral strain which was documented in his service 
medical records.  The examiner felt that the veteran's 
current back problems and radiculopathy are consistent with 
the progress of degenerative osteoarthritis and 
spondylolisthesis, which has been demonstrated in his case 
and which is unlikely related to any slip and fall injury 
that he experienced while in the military.     

Private medical treatment records dated in May 2006 and June 
2006 show that the veteran was diagnosed with multiple levels 
of degenerative disc disease as well as degenerative joint 
disease consistent with lumbar spondylosis.  There was a 
question as to whether the veteran would undergo surgical 
treatment for his condition.  

Analysis

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a). 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) permit service 
connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of an 
already service-connected disability but, however, 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The preponderance of the evidence supports the veteran's 
claim for degenerative disc disease of the lumbar spine.  
Here, there are three positive medical opinions, two from 
treating physicians and one from a VA orthopedic examiner, 
and one negative medical opinion from a VA neurologic 
examiner.  

The September 2004 private physician opined that the right 
fifth lumbar radiculopathy was related to the veteran's 
service injury.  Likewise, the February 2005 private 
physician stated that the veteran's degenerative disc disease 
of the lumbar spine was a result of the lumbar injury in 
1958.  Furthermore, the June 2005 VA orthopedic examiner 
concluded that it was as least as likely as not that any 
degenerative disc disease of the lumbar spine and lumbar 
radiculopathy was caused or aggravated by the service-
connected lumbosacral strain. 

On the other hand, the July 2005 VA neurologic examiner felt 
that the veteran's current back problems and radiculopathy 
were consistent with the progress of degenerative 
osteoarthritis and spondylolisthesis and unlikely related to 
any service-related injury.

The Board finds that the favorable medical opinions in this 
case outweigh the negative opinion.  While negative opinion 
was based upon a thorough examination and a review of the 
record, along with a rationale, the supportive opinions were 
also based upon an examination of the veteran and, when 
considered in toto, are supported by a review of the record 
and a rationale.  These latter opinions form a preponderance 
of the evidence.  Accordingly, service connection for 
degenerative disc disease on a secondary basis is warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for degenerative disc disease secondary to 
the service- connected lumbosacral strain is granted.


REMAND

In view of the grant of service connection for degenerative 
disc disease as secondary to the veteran's service connected 
lumosacral strain, the Board finds that additional 
development is warranted.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).

The Board finds that a more current and thorough VA 
examination is warranted to determine the current severity of 
the veteran's service-connected low back disability, to 
include lumbosacral strain and degenerative disc disease of 
the lumbosacral spine.  Id; see also 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

As this claim must be remanded for VA examination, the 
veteran should also be provided with notice that informs him 
of the type of evidence that is needed to establish a 
disability rating or effective date for the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claim for an increased rating for the low 
back disability, pursuant to the provisions 
of 38 U.S.C.A. § 1151.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be afforded VA 
neurological and orthopedic examinations 
(by the same clinician) for the purpose of 
determining the current severity of his 
service-connected degenerative disc 
disease and lumbosacral strain.  The 
claims file should be made available to 
and reviewed by the examiner.  Following a 
review of the claims file, the medical 
history, clinical evaluation, and any 
tests that are deemed necessary, the 
examiner should comment on the severity of 
the veteran's low back disorder.  

Upon the neurological examination, the 
examiner should address the issue of the 
frequency and duration of any periods of 
incapacitation caused by the veteran's 
degenerative disc disease of the lumbar 
spine and, if present, whether they 
necessitate bedrest.  The clinician is 
also requested to note any neurological 
deficits, including but not limited to 
motor or sensory impairment, 
radiculopathy, and bowel or bladder 
impairment, due to the veteran's service-
connected degenerative disc disease and 
lumbosacral strain.  

The orthopedic examination should include 
complete range of motion studies for the 
lumbar spine.  The examiner should also 
comment as to whether it is at least as 
likely as not (50 percent or greater 
probability) that there is any additional 
loss of function (i.e., loss of motion) of 
the lumbar spine due to pain or flare-ups 
of pain, supported by adequate pathology; 
and whether it is at least as likely as 
not that the veteran has any additional 
functional loss due to weakened movement, 
excess fatigability or incoordination if 
present.  Such determinations should be 
expressed, if feasible, in terms of 
additional loss of range of motion.  If 
the examiner finds it impossible to 
provide any part of the requested opinion 
without resort to pure speculation, he or 
she should so indicate.  

4.  Thereafter, the AMC/RO should ensure 
that no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC/RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should adjudicate the issue of a rating in 
excess of 40 percent for the veteran's 
service-connected low back disability, 
with consideration of all the applicable 
rating criteria, to include those 
effective September 23, 2002, amending 
Diagnostic Code 5293 relating to 
intervertebral disc syndrome and the 
regulations pertaining to the evaluation 
of spinal disabilities amended effective 
September 26, 2003.

6.  If the benefit requested on appeal is 
not granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case (SSOC) which must 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of all the evidence added to the record 
since the last SSOC was issued, and all of 
the applicable rating criteria.  A 
reasonable period of time for a response 
should be afforded.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals










 Department of Veterans Affairs


